DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020 was filed after the mailing date of the application on 8/2/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the first line contains a typographical error and is interpreted to recite -- A cold air storage …--.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Cold Storage For In-Vehicle Use.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “inside of the cold storage chamber” which lacks antecedent basis. For examination purpose the limitation is interpreted to recite -- an inside of the cold storage chamber --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a cold accumulating agent” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 further recites the limitations “a cold accumulating agent”. The term “system” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the agent accumulates cold. A capable of accumulating cold. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a cold accumulating agent” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification as originally filed, fails to describe a corresponding structure or technique by which the agent accumulates cold. A mere restatement of the function does not suffice as a statement of structure.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 1, claim 1 recites “a metal partition plate attached to inside of a back surface and a top surface of the body with an interval” and “a metal door duct member attached to inside of the door with an interval” which renders the claim indefinite because it is unclear what is meant by “an interval”.  The term "an interval" in is a relative term which renders the claim indefinite.  The term "an interval" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the metal partition, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. In particular, it is not clear relative to which other element(s) and/or plane(s) and/or line(s) the metal partition plate is "with an interval".  Additionally is unclear if “a metal door duct member attached to inside of the door with an interval” is the same interval or an additional interval.
Regarding claim 7, claim 7 recites “horizontal direction of the front opening portion”. The term "horizontal" in is a relative term which renders the claim indefinite.  The term "horizontal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, as used to qualify the arrangement and alignment of the front opening portion, this term renders the same indeterminate and the claim indefinite with regard to the scope of protection sought thereby. In particular, it is not clear relative to which other element(s) and/or plane(s) and/or line(s) the open is "horizontal" to.
Claims 2-6 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (JP 2002147923, as cited by applicant) in view of Negishi (US 4951481), Jain et al (US 20180209716) in view of Joachim et al (WO 2014095855, as cited by applicant).
Regarding claim 1, Hatakeyama a cold storage for in-vehicle use (paragraph 0009, Fig. 1), which is obtained by configuring a cold storage chamber (interior of 1)  in a heat insulating body (heat-insulating cool box body, paragraph 0009) and openably/closably closing a front opening portion (front opening, paragraph 0010) of the cold storage chamber with a heat insulating door (4), the cold storage for in-vehicle use comprising: a cold accumulating chamber (area housing 9) configured in a bottom portion in the body (Fig. 1); a cold accumulating agent (cold agent, paragraph 0011) provided in the cold accumulating chamber; a metal partition plate (7) attached to inside of a back surface (Fig. 1); a body duct (8) configured between the partition plate and the body and extending to a ceiling portion (extension of 8, Fig. 1) of the cold storage chamber while communicating with a back portion of the cold accumulating chamber (paragraphs 0010-0012); an outlet (outlet of 8) formed in the body duct and opening at the ceiling portion of the cold storage chamber; a fan (3) blowing cold air which has heat-exchanged with the cold accumulating agent from the outlet through the body duct (paragraph 0012)
Hatakeyama teaches the invention as described above but fails to explicitly teach a metal partition plate attached to inside of a back surface and to a top surface of the body; a metal door duct member attached to inside of the door; and a door duct configured between the door duct member and the door, wherein an upper portion of the door duct communicates with the outlet 
However Negishi teaches a partition plate (9) attached to inside of a back surface (4) and attached to a top surface of the body (ceiling, Col. 3, lines 6-13) to cool a cold accumulation component rapidly and efficiently and can increase the capacity of the cold accumulation component easily without decreasing the inside capacity space of the container.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cold storage of Hatakeyama to include a partition plate attached to inside of a back surface and to a top surface of the body in view of the teachings of Negishi to cool a cold accumulation component rapidly and efficiently and can increase the capacity of the cold accumulation component easily without decreasing the inside capacity space of the container.
The combined teachings teaches the invention as described above but fails to explicitly teach a metal door duct member attached to inside of the door and a door duct configured between the door duct member and the door, wherein an upper portion of the door duct communicates with the outlet and a lower portion of the door duct communicates with a front portion of the cold accumulating chamber in a state where the door closes the front opening portion of the cold storage chamber.
Joachim teaches a door duct member (7) attached to inside of the door with an interval; and a door duct (12) configured between the door duct member and the door in order to provide a homogeneous temperature distribution in the storage chamber.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cold storage of the combined teachings to include a door duct member attached to inside of the door and a door duct configured between the door duct member and the 
The combined teachings teaches the invention as described above but fails to explicitly teach a metal partition plate and a metal door duct member.
However, Jain teaches the surfaces, such as, interior walls 202, 205, 206, 208, 210, 212 of the chamber 200 can be constructed of any suitable material such as sheet metal (paragraph 0036).  Therefor one of ordinary skill in the art would recognize that the door and partition of the combined teachings could be constructed from metal since metal is known to improve heat exchange efficiencies. 
Further the combined teachings teach wherein an upper portion of the door duct communicates with the outlet (11 of Joachim) and a lower portion of the door duct communicates with a front portion of the cold accumulating chamber (it is understood the door duct 12 of Joachim would extend to the cooler area 9 of Hatakeyama to communicate cooler air with the 9) in a state where the door closes the front opening portion of the cold storage chamber (Fig. 1 of Joachim).
Regarding claim 2, the combined teachings teach wherein the upper portion of the door duct member abuts on the partition plate around the outlet with a seal material (32 of Joachim) in between in the state where the door closes the front opening portion of the cold storage chamber (Figs. 7-10 of Joachim).
Regarding claim 3, the combined teachings teach wherein a plurality of small holes (13 of Joachim) is formed in the door duct member.
Regarding claim 5, the combined teachings teach inside of the cold storage chamber communicates with a front portion of the cold accumulating chamber (air flow from interior 2 to 9, Fig. 1 of Hatakeyama).
Regarding claim 6, the combined teachings teach a bottom plate (7 of Hatakeyama) provided in the cold storage chamber and partitioning and forming the cold accumulating chamber below (Fig. 1 of Hatakeyama), wherein the door duct member is located on a front side with respect to a front end of the bottom plate in the state where the door closes the front opening portion of the cold storage chamber (Fig. 1 of Joachim, as described in claim 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (JP 2002147923, as cited by applicant) in view of Negishi (US 4951481), Jain et al (US 20180209716) in view of Joachim et al (WO 2014095855, as cited by applicant) and in further view of JP 1989001378 herein ‘378 (as cited by applicant, translation provided by applicant).
Regarding claim 4, the combined teachings teaches the invention as described above but fails to explicitly wherein a larger number of small holes are formed in an upper portion than in a lower portion of the door duct member.
However, ‘378 teaches holes (37) are formed all along the plate (36) but fails to explicitly teach wherein a larger number of small holes are formed in an upper portion than in a lower portion of the door duct member.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can 
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of ‘378 regarding the hole spacing on the plate. In essence, ‘378 considers various holes for air flow. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the holes on the plate can only be arranged in a finite combination as follows: (A) more holes on the upper portion (B) more holes on the lower portion, or (C) even distribution of the holes. As per (3), one of ordinary skill in the art would recognize that changing the distribution of the holes will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since air will be distributed in the prior art of ‘378 will continue to operate regardless of the spacing of the holes. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), (B) and (C) can be done with a reasonable expectation of success. This is supported by the fact that ‘378 considers the use of holes as airflow. As per (4), one of ordinary skill in the art would recognize that choosing a space of holes can be done as a matter of routine optimization, in order to achieve a configuration of the flow separating with enhanced durability and resilience.
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (JP 2002147923, as cited by applicant) in view of Negishi (US 4951481), Jain et al (US 20180209716) in view of Joachim et al (WO 2014095855, as cited by applicant) and in further view of Boehringer et al (US 20180292120).
Regarding claim 7, the combined teachings teach wherein the outlet is located in a central portion in a horizontal direction of the front opening portion of the cold storage chamber (Figs. 7-10 of Joachim for example) but fails to explicitly teach wind direction plates guiding cold air to right and left are provided in the door duct.
However, Boehringer teaches wind direction plates (152) guiding cold air to right and left are provided in the door duct (22, 52, 130) to minimize energy loss of the airstream and smoother laminar flow.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cold storage of the combined teachings to include wind direction plates guiding cold air to right and left are provided in the door duct in view of the teachings of Boehringer to minimize energy loss of the airstream and smoother laminar flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763